Case 2:19-bk-14626-NB Doc 17-9 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                   Declaration of Notice and Service Page 1 of 5
Case 2:19-bk-14626-NB Doc 17-9 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                   Declaration of Notice and Service Page 2 of 5
Case 2:19-bk-14626-NB Doc 17-9 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                   Declaration of Notice and Service Page 3 of 5
Case 2:19-bk-14626-NB Doc 17-9 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                   Declaration of Notice and Service Page 4 of 5
Case 2:19-bk-14626-NB Doc 17-9 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                   Declaration of Notice and Service Page 5 of 5
